Citation Nr: 1536898	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  09-18 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, effective May 9, 2006.

2.  Entitlement to a rating in excess of 40 percent for diabetes mellitus, effective June 8, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to November 1971.

This case was previously before the Board of Veterans' Appeals (Board) in August 2013, when it was remanded to the Agency of Original Jurisdiction (AOJ) for the following development.  

Following the requested development, the VA Appeals Management Center (AMC) in Washington, D.C. confirmed and continued the initial 20 percent rating for the Veteran's diabetes mellitus, as well as the 40 percent rating which had become effective June 8, 2009.  Thereafter, the case was returned to the Board for further appellate action. 

The remand directives have not been completed and the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In November 2013, the Veteran completed releases (VA Form 21-4142) authorizing the VA to obtain all records reflecting his treatment since July 2008 by Dr Seger.  
In a Supplemental Statement of the Case, dated in December 2013, the AOJ incorrectly found that the Veteran had not signed the releases received by the VA in November 2013.  There is no evidence that the AOJ made any further attempts to obtain Dr. Segar's records.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must make another request to obtain the records reflecting the Veteran's VA treatment for diabetes mellitus since November 2013.  Such records should include, but are not limited to, reports of office visits, outpatient treatment records, emergency room records, ambulance records, hospital discharge summaries, consultation reports, reports of radiographic studies, reports of laboratory studies, daily clinical records, doctor's notes, nurse's notes, and prescription records.  

Efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

2.  The AOJ must make a DIRECT REQUEST to Dr. Seger for the Veteran's treatment records, including, but not limited to, those reflecting his treatment since July 2008.  Such records should include, but are not limited to, reports of office visits, outpatient treatment records, emergency room records, ambulance records, hospital discharge summaries, consultation reports, reports of radiographic studies, reports of laboratory studies, daily clinical records, doctor's notes, nurse's notes, and prescription records.  

If Dr. Seger's records, reflecting the Veteran's treatment since July 2008 are unavailable, notify the Veteran of that fact in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 3.159(e) (2014).

3.  The AOJ must ask the Veteran for the name(s) and address(es) of his employer(s) since May 2006, as well as the dates of his employment.  In particular, request that he provide such information with respect to his employment by BNSF Railway.  

Then, the AOJ must contact each employer/former employer and request copies of the Veteran's employment records, including, but not limited to, attendance records, medical records; job descriptions; reports of job training; reports of job performance; reports of duty limitations or job changes and the reasons for such limitations or changes; reports of workman's compensation claims or claims for other disability benefits; reports of vocational rehabilitation or job retraining; counseling statements; reports of union involvement; and reports of termination and any associated severance pay.  In particular, request the Veteran's records from the BNSF Railway.  

If the employer/former employer does not have such documents, request that the employer/former employer provide a statement on business letterhead stationary addressing the foregoing concerns.  

Also request that the Veteran provide any employment records in his possession which addresses the foregoing concerns.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

Efforts to obtain records of the Veteran's employment/former employment with any federal agency or department must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from which they are sought.  

If records of the Veteran's employment/former employment with a private employer are unavailable, notify the Veteran of that fact in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 3.159(e) (2014).

4.  When the actions in parts 1, 2, and 3 have been completed, schedule the Veteran for an endocrinologic examination to determine the severity of his service-connected diabetes mellitus.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand.  

The VA examiner must report the following:  

a)  Any regimen necessary to control the Veteran's diabetes mellitus, e.g., a restricted diet, an oral hypoglycemic agent(s), insulin, and/or the regulation of his activities.  

(PLEASE NOTE:  Regulation of activities requires that the Veteran avoid not only strenuous occupational activity, but strenuous recreational activity as well.  Medical evidence is required to show that occupational and recreational activities have been restricted.); 

If the Veteran requires insulin, the VA examiner must report the type(s) of insulin and frequency of the injections, e.g. once a day, twice a day, etc.  

b)  Whether or not the Veteran's diabetes mellitus produces episodes of ketoacidosis or hypoglycemic reactions and if so whether they require hospitalization or visits to a diabetic care provider.  If hospitalization  is required, the examiner must report the number of hospitalizations per year.  If visits to a diabetic health care provider are required, the examiner must report the frequency of those visits, e.g., weekly, twice a month, etc.;

c)  Whether or not the Veteran has experienced either a progressive loss of weight and strength and/or complications of diabetes mellitus, e.g. diabetic retinopathy, diabetic neuropathy, etc.  

5.  The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claims. The consequences for failure to report for a VA examination without good cause may include denial of the claims. 

In the event that the Veteran does not report for a scheduled VA examination, a copy of the notice informing him of the date, time, and location of the examination must be associated with the claims folder.  If the notice is returned as undeliverable by the Post Office, that fact must be noted in writing and associated with the claims folder.  

6. When the actions in parts 1, 2, 3, 4, and, if necessary 5, have been completed, the AOJ must undertake any other indicated development.  Then, the AOJ must readjudicate the issues of entitlement to an initial rating in excess of 20 percent for diabetes mellitus, effective May 9, 2006 and entitlement to a rating in excess of 40 percent for diabetes mellitus, effective June 8, 2009.  

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


